Citation Nr: 0609234	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1964.  He also served on active duty for training (ACDUTRA) 
over the following dates:  from June 19, 1996, to July 2, 
1966; from December 31, 1966, to January 13, 1967; from July 
14, 1967, to July 29, 1967; from June 15, 1968, to June 29, 
1968; and from July 12, 1969, to July 26, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When the case was last before the Board in November 2000, it 
was remanded for additional development.


FINDING OF FACT

Cardiovascular disability was not present during active duty, 
was not manifested within one year of the veteran's discharge 
from active duty, did not originate or increase in severity 
during a period of ACDUTRA, and is not etiologically related 
to service.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated 
by active duty or active duty for training, nor may it be 
presumed to have been incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 
1137(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the August 2004 supplemental 
statement of the case, and letters dated in June 2003 and 
February 2004 from the RO and the Appeals Management Center, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in August 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.



Factual Background

The report of the veteran's February 1964 service entrance 
examination shows that the veteran complained of shortness of 
breath, pain and pressure in the chest, palpitation or 
pounding heart, high or low blood pressure, and nervous 
trouble.  The examiner reported no clinical findings with 
respect to these complaints.  The veteran was noted to be 
qualified for induction.  A May 19, 1964, service medical 
record notes that the veteran complained of having a bad 
heart and high blood pressure.  The veteran stated that he 
had chest pain and left arm numbness.  Physical exam revealed 
that the chest was clear and the heart was negative.  The 
examiner stated that no definite disability was found.  In 
addition, an EKG study was normal.  A May 25, 1964, service 
medical record notes the veteran's report of heart problems.  
Examination of the veteran's heart was negative and blood 
pressure was 114/74.  The veteran stated that he had had 
anterior chest wall pain on occasion, but none at the 
present.  The separation examination in September 1964 noted 
a normal heart.  The veteran did not report any problems with 
his heart.  The report of a July 1968 Periodic Physical for 
the Reserves notes a normal heart.  The veteran indicated 
that he had had shortness of breath, pain or pressure in the 
chest, and high or low blood pressure.  The examiner noted 
that during the past year and six months the veteran had had 
vague shortness of breath.  Also noted was that at age 
fifteen the veteran was hospitalized for evaluation of a 
cardiac murmur.  Finally, the examiner noted that the veteran 
has had occasional vague chest pain and a longstanding 
history of high blood pressure.  

A September 1973 medical record from Geisinger Medical Center 
notes that the veteran was seen for complaints of shortness 
of breath.  The examining physician, W. VanderKnapp, D.O., 
noted that despite the veteran's complaints of shortness of 
breath, there was no objective evidence that shortness of 
breath was present.  The veteran had no clear history of 
angina pectora, paroxysmal nocturnal dyspnea, or 
claudication.  On physical exam the veteran's blood pressure 
was 110/70.  The first heart sound at the apex was of +2 
intensity and split.  The second heart sounds, left and right 
sternal border, were of +2 intensity with inspiratory 
splitting along the left sternal border.  Murmurs, diastolic 
third and fourth heart sounds, sitting supine and in the left 
lateral decubitus position, were absent.  The veteran was not 
asked to return to cardiology.  

Medical records from Milton S. Hershey Medical Center dated 
in February 1974 note that EKG study revealed no evidence of 
ischemia.  There was nothing to suggest pre-excitation.  A 
second EKG report notes that there was no previous tracing 
for comparison.  Minor S-T segment and wave changes were 
noted; the tracing was otherwise unremarkable.  There was no 
evidence for pre-excitation.  

A June 1981 medical record from Clearview Hospital notes that 
the veteran was seen for complaints of palpitations and 
recurrent chest pains.  The impression was chest pains of 
unknown etiology.  

A private medical record from J. Cavalla, dated in June 1981 
notes that the veteran complained of chest pain and 
palpitations.  Exam revealed no significant murmurs.  There 
were frequent premature systoles which were irregular in 
their occurrence.  Cardiogram showed some sinus rhythm 
without significant changes except for the extra systoles 
that appeared to be perisystolic, possibly aberrated.  The 
impression was chest pain, possible angina pectoris.  Another 
June 1981 medical record from the same physician states that 
the veteran was again seen for chest pain associated with 
diaphoresis and some dyspnea.  The physician noted that the 
veteran's palpitations had improved; however the veteran had 
become severely fatigued.  The veteran was advised that he 
should be admitted to the hospital.  The veteran continued to 
be seen by this physician through 1995 for complaints of 
chest pain and palpitations.  Diagnoses by this physician 
during this time include mitral valve prolapse, palpitations, 
chronic anxiety, and history of minor coronary 
arteriosclerosis.  None of the medical records list the 
etiology of such diagnoses.  

A September 1993 thallium myocardial stress study notes that 
images were unremarkable and there was no evidence of 
abnormal washout or redistribution.  The impression was 
negative thallium images at this level of stress. 

The report of a January 1998 VA examination notes that the 
veteran stated that as a child he was never told that he had 
any murmurs or anything wrong with his heart.  The examiner 
noted the veteran's history of complaints of chest pain, 
shortness of breath, and irregular heartbeat with fainting 
spells.  The examiner opined that it was difficult to make 
any diagnosis of significant cardiovascular disease.  The 
veteran was noted to have a number of subjective complaints 
of significant severity; however, the examiner noted that all 
diagnostic interventions that had been done through the years 
failed to disclose any significant valvular or artery 
disease.  The claims folder was reviewed by the examiner.  
The examiner stated that although clicks have been heard on 
exam of the veteran, two or three subsequent echocardiograms 
and cardiac catheterization failed to disclose any evidence 
of mitral valve prolapse.  The examiner opined that there is 
a significant degree of anxiety in the veteran and he has 
other medical conditions that might be contributing to or 
aggravating whatever the subjective symptomatology is at the 
present time.  

Social Security Administration (SSA) records note that the 
veteran is in receipt of disability benefits.  However, in 
January 2002 the RO received a letter from SSA stating that 
the medical records used in conjunction with the veteran's 
award had been destroyed.  

In October 2002 the RO received a letter from R.M. in support 
of the veteran's claim.  R.M. stated that the veteran 
collapsed during a training exercise and was then taken to 
the hospital.  

The report of a January 2003 VA examination notes that the 
veteran's claims folder was reviewed; the VA exam report 
contains a lengthy recitation of the veteran's pertinent 
service and post-service medical records.  Physical exam 
revealed no thrills, heaves, or lifts.  No murmurs, gallops 
or clicks were heard.  In a January 2003 addendum to the 
report, the examiner stated that although the veteran had a 
multitude of subjective complaints and symptoms prior to 
induction into the military, which could have been cardiac in 
nature, there was no documentation of any specific cardiac 
diagnosis prior to induction.  Although the veteran stated 
that he was evaluated for a heart murmur at age 15, no murmur 
is described on the induction exam or in any available 
medical record.  The examiner went on to state that there has 
never been any documentation of significant valvular heart 
disease in the records available, to include reports of 
multiple echocardiograms.  Historically, prolapsing mitral 
valve was mentioned as possibly present, and at times a click 
has been heard on cardiac auscultation, but no murmur of 
mitral sufficiency is noted on multiple exams, nor is a 
prolapsing valve (with or without mitral regurgitation) noted 
on any echocardiogram.  The examiner noted that one can have 
a click on cardiac auscultation without evidence for mitral 
valve prolapse.  It was noted that there was no report of 
cardiac catheterization from Cleveland Clinic, which may have 
stated whether mitral valve prolapse was demonstrated.  
However, the examiner opined that it is very unlikely that 
the veteran has mitral valve prolapse because he has had 
multiple normal echocardiograms.  The examiner stated that 
there is no documentation on echocardiogram that even 
supports a minimal prolapsing valve.  The examiner also 
stated that there is no data to support the diagnosis of 
myocardial infarction from whatever cause when the veteran 
was a teenager or at the time he was hospitalized at Fort 
Knox.  There have never been any regional wall motion 
abnormalities which would have been present after a heart 
muscle death, and demonstrated on any of the echocardiograms.  
There is also no mention in any medical records that there is 
evidence of an old myocardial infarction.  The veteran has 
had several normal nuclear medicine and standard stress 
electrocardiograms over the years.  There is no history of 
vasculitis or thromboembolic disorders that might present 
with vascular occlusive problems/myocardial infarctions in a 
younger population.  There is also no data to support the 
diagnosis of cardiomyopathy of whatever type with onset prior 
to or subsequent to the start of military service given the 
normal echocardiograms.  The episode the veteran had in 
service cannot, according to the examiner, be characterized 
as to cause because there is no specific data available to 
confirm the history as given by the veteran.  The examiner 
stated that it was not likely a heart attack because there 
were no regional wall motion abnormalities on the 
echocardiograms.  The veteran has had multiple Holter 
monitors over the last six years, none of which showed any 
significant arrhythmia.  

The examiner opined that it is as likely as not that the 
veteran has some coronary artery disease due to his age, but 
this is not likely to have existed as a problem prior to or 
during his military service.  Anxiety is felt to be a 
contributory if not causal factor in producing the veteran's 
symptoms much of the time.  The examiner stated that it is 
difficult to state precisely the diagnosis of any or all 
cardiac disabilities given the circumstances; however, the 
diagnoses are coronary artery disease and prolapsing mitral 
valve without valvular regurgitation (examiner stated that it 
is not as likely as not that the veteran actually has 
prolapsing mitral valve and it is impossible to state the 
precise onset of symptomatic coronary artery disease).  The 
examiner stated that it is not likely that the veteran had 
prolapsing mitral valve to a significant or symptomatic 
degree prior to or during military service.  Any mitral valve 
prolapse that may have existed prior to service was not 
aggravated beyond its normal progression during active duty, 
nor was it caused by service.  

In a February 2004 letter from the AMC, the veteran was 
requested to submit an authorization and consent to release 
medical records of treatment he received at The Cleveland 
Clinic.  No such authorization was submitted by the veteran.  

The veteran testified before the undersigned at a hearing in 
January 2006.  At the hearing the veteran submitted a self-
reported history of his cardiovascular disability along with 
a waiver of initial consideration of such evidence by the RO.  
In addition, the veteran stated that he would submit a 
statement from his physician regarding the etiology of his 
cardiovascular disability.  The record was held open for 45 
days in order for the veteran to submit such evidence.  No 
such evidence was received.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for cardiovascular disability because it preexisted service 
and was aggravated thereby.  The Board notes that although 
the service entrance examination notes the veteran's 
complaints of chest pain, heart palpitations, and high or low 
blood pressure, there were no findings of any current 
cardiovascular disability and the veteran was found to be 
qualified for induction.  Service medical records again note 
the veteran's complaints of chest pain; however, again, no 
diagnosis of any heart disability was ever made in service.  
There is no evidence that the veteran suffered a myocardial 
infarction during active service, ACDUTRA, or at any time in 
his military career.  Furthermore, the separation exam 
revealed that the veteran's heart was normal.

Significantly, none of the medical evidence of record 
indicates that the veteran currently suffers from a 
cardiovascular disability that was incurred or aggravated in 
service.  The January 1998 VA examiner found it difficult to 
even make a diagnosis of significant cardiovascular disease 
given that all diagnostic interventions over the years had 
failed to disclose any significant valvular or artery 
disease.  This examiner also stated that due to the veteran's 
significant anxiety and other medical complications, other 
factors could be contributing to or aggravating the veteran's 
subjective cardiac symptomatology.

Moreoever, the January 2003 VA heart examiner, who conducted 
an extensive review of the claims folder, stated that there 
was no data to support a diagnosis of myocardial infarction 
(from whatever cause) when the veteran was a teenager or 
during service.  The examiner supported this opinion by 
stating that none of the veteran's echocardiograms showed any 
regional wall abnormalities, which would have been present 
after a heart muscle death.  In addition, the examiner stated 
that there was no evidence to support the diagnosis of 
cardiomyopathy with onset prior to or during the veteran's 
military service, given his multiple normal echocardiograms.  
Although the examiner noted the possibility of a diagnosis of 
coronary artery disease, the examiner made it clear that a 
review of the veteran's medical history established that the 
coronary artery disease is not the result of a disease or 
injury in service.  The examiner felt that a diagnosis of 
mitral valve prolapse was unlikely, however, it was not 
caused by military service and if it was in fact present 
prior to the veteran's entrance into active duty, it was not 
aggravated beyond its normal progression because of service.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  



ORDER

Entitlement to service connection for cardiovascular 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


